Citation Nr: 0030290	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-13 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The record in this case shows that the veteran was declared 
incompetent for VA purposes in a January 1980 rating action.  
Shortly thereafter, the veteran's wife was named payee for 
the compensation benefits to which the veteran was entitled.  
The present appeal arises from a December 1998 rating action.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1966 to July 1969.   

2.  In October 2000, the Board received notification that the 
veteran had died earlier that month.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1999, the veteran's wife, on behalf of the veteran, 
perfected an appeal to the Board of Veterans' Appeals 
(Board), with respect to an attempt to reopen a claim for 
service connection for PTSD.  In October 2000, while this 
appeal was pending at the Board, a letter was received from a 
private attorney who apparently represents the veteran's 
wife, advising that the veteran had died "this past week."  
He also advised that the veteran's widow wished to pursue the 
veteran's claim, and that she was under some financial 
difficulty.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Typically, 
where a claimant dies during the pendency of an appeal, the 
Board refrains from dismissing that appeal until official 
documentation of the claimant's death has been associated 
with the record.  Here, the Board has made a number of 
telephone calls to the attorney representing the veteran's 
wife, in order to secure a copy of the veteran's death 
certificate.  To date, this attorney has not provided the 
requested document.  Given, however, his representation of 
the veteran's death, the apparent desire of the veteran's 
widow to immediately pursue any derivative benefits to which 
she may be entitled, as well as her apparent financial 
difficulty, the Board will accept the October 2000 letter 
from this attorney as satisfactory evidence of the veteran's 
death.  Therefore, by virtue of the death of the veteran, 
this appeal on the merits has become moot and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or as to any 
derivative claim which the veteran's widow apparently now 
wishes to bring, or as might be brought by any survivor of 
the veteran.  38 C.F.R. § 20.1106 (2000).







ORDER

The appeal is dismissed.  


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 

